      Case 4:17-cv-00031-BMM Document 232 Filed 12/07/18 Page 1 of 16




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION


INDIGENOUS ENVIRONMENTAL                          CV-17-29-GF-BMM
NETWORK and NORTH COAST
                                                  CV-17-31-GF-BMM
RIVER ALLIANCE,
      and
NORTHERN PLAINS RESOURCE
COUNCIL, et al.,
                  Plaintiffs,                SUPPLEMENTAL ORDER REGARDING
                                                 PERMANENT INJUNCTION
       vs.
UNITED STATES DEPARTMENT
OF STATE, et al.,
                  Defendants
     and
TRANSCANADA KEYSTONE
PIPELINE and TRANSCANADA
CORPORATION,
                Defendant-Intervenors.



      Plaintiffs Indigenous Environmental Network and Northern Plains Resource

Council (collectively “Plaintiffs”) moved for summary judgment in this matter.

(Docs. 139 & 145.) The United States Department of State (“Department”) and

                                         1
       Case 4:17-cv-00031-BMM Document 232 Filed 12/07/18 Page 2 of 16



TransCanada (collectively “Defendants”) filed cross motions for summary

judgment. (Docs. 170 & 172.)

      The Court granted Plaintiffs’ motions in part, and Defendants’ motions in

part, in the Court’s Order on Plaintiffs’ and Defendants’ Motions for Summary

Judgment (“Summary Judgment Order”). (Doc. 211.) The Court vacated the

Department’s Record of Decision (“ROD”) issued on March 23, 2017. The Court

granted Plaintiffs’ request for injunctive relief and remanded the matter to the

Department for further consideration consistent with the Summary Judgment

Order. Id. The Court entered Final Judgment was November 15, 2018. (Doc. 212.)

      TransCanada moves the Court pursuant to Rule 59(e) and Rule 60(b) to

amend the Court’s Summary Judgment Order, and Final Judgment. (Docs. 211 &

212.) TransCanada seeks clarification of the Court’s Orders to ensure certain

preliminary project activities will not be enjoined. (Doc. 215.) Further,

TransCanada asks the Court to evaluate the four factors required for issuance of a

permanent injunction and narrowly tailor relief to address Plaintiffs’ purported

injury. Id. at 10. Plaintiffs oppose TransCanada’s Motion. (Doc. 229.)

      The Court held a status conference on November 28, 2018. (Doc. 222.)

TransCanada set forth the activities that it seeks to continue in Paragraphs 16-18 of

its expert declaration (hereafter “Ramsay Declaration”). (Doc. 216-1). The Court

determined that Defendants could move forward with activities set forth in

                                          2
      Case 4:17-cv-00031-BMM Document 232 Filed 12/07/18 Page 3 of 16



Paragraphs 16-17 of the Ramsay Declaration. (Doc. 216-1.) The Court withheld

ruling on the motion with regard to Paragraph 18 of the Ramsay Declaration until

after Plaintiffs had submitted their responses to the motion. (Doc. 222.)

       Plaintiffs filed their responses to the motion on December 5, 2018. Plaintiff

Northern Plains Resource Council does not oppose conducting cultural, biological,

civil and other surveys. Plaintiff Northern Plains Resource Council opposes the

remainder of activities set forth in Paragraph 18 of the Ramsay Declaration. (Doc.

229 at 10-11.) Plaintiff Indigenous Environmental Network also does not oppose

conducting cultural, biological, civil and other surveys. Plaintiff Indigenous

Environmental Network further does not oppose maintain security at project sites.

Plaintiff Indigenous Environmental Network opposes the remainder of activities

set forth in Paragraph 18 of the Ramsay Declaration. (Doc. 229 at 8-9.)

                               LEGAL STANDARD

      Rule 59(e) allows a party to “alter or amend a judgment” by filing a motion

within 28 days after entry of judgment. A court may alter or amend the judgment

to address newly discovered evidence, correct clear error, prevent manifest

injustice, or account for an intervening change in controlling law. Zimmerman v.

City of Oakland, 255 F.3d 734, 740 (9th Cir. 2001). District courts possess broad

discretion to evaluate Rule 59(e) motions. McDowell v. Calderon, 197 F.3d 1253,




                                          3
          Case 4:17-cv-00031-BMM Document 232 Filed 12/07/18 Page 4 of 16



1256 (9th Cir. 1999). Further, Rule 60(b) allows a party to seek relief from final

judgment for any reason justifying relief.

                                     DISCUSSION

          The Court’s Summary Judgment Order enjoined Defendants from “engaging

in any activity in furtherance of the construction or operation of Keystone and

associated facilities until the Department has completed a supplement to the 2014

SEIS that complies with the requirements of NEPA and the APA.” (Doc. 211 at

54.) TransCanada requests that the Court amend the judgment to clarify that

TransCanada may engage in preliminary project activities. TransCanada claims

that the Court improperly issued a broad permanent injunction without analyzing

the four requisite factors under Monsanto Co. v Geerston Seed Farms, 561 U.S.

139 (2010). TransCanada asserts that the language of the Court’s Summary

Judgment Order could be construed as enjoining certain preparatory activities and

that the Court should tailor relief to address Plaintiffs’ purported injury. (Doc. 216

at 10.)

          TransCanada asks that the Court exclude preparatory activities defined in

Paragraph 18 of the Ramsay Declaration. (Doc. 216-1.) Paragraph 18 sets forth

activities including the following: cultural, biological, civil and other surveys;

preparation of off-right-of-way pipe storage and contractor yards; transportation,

receipt and off-loading of pipe at off-right-of-way storage yards; preparation of

                                             4
        Case 4:17-cv-00031-BMM Document 232 Filed 12/07/18 Page 5 of 16



sites for off-right-of-way worker camps; and mowing and patrolling areas of the

right-of-way to discourage migratory bird nesting. The activities also include

maintaining security at project sites to ensure public safety and maintaining

environmental protections. Id. at 6-7. Plaintiffs do not argue that cultural,

biological, civil and other surveys should be enjoined. Plaintiff Indigenous

Environmental Network further does not contest maintain security at project sites.

Plaintiffs argue the remainder of the proposed activities (hereafter “preconstruction

activities”) set forth in Paragraph 18 should be enjoined.

        Before a permanent injunction may issue, a plaintiff must demonstrate that

“(1) it has suffered an irreparable injury; (2) that remedies available at law, such as

monetary damages, are inadequate to compensate for that injury; (3) that

considering the balance of hardships between the plaintiff and defendant, a remedy

in equity is warranted; and (4) that the public interest would not be disserved by a

permanent injunction.” Monsanto, 561 U.S. at 156-57.

   I.      Irreparable Injury

        Defendants assert that allowing the preconstruction activities set forth in

Paragraph 18 will not cause irreparable harm to Plaintiffs. Plaintiffs argue that

irreparable harm will occur in the form of environmental harm, and a “biased

NEPA process.” (Doc. 229 at 19.) Plaintiffs argue that allowing the Paragraph 18

preconstruction activities to proceed would perpetuate “bureaucratic momentum”

                                           5
       Case 4:17-cv-00031-BMM Document 232 Filed 12/07/18 Page 6 of 16



that would discourage other federal agencies from rejecting the project or altering

its route to account for revised environmental review. Id. at 19-20.

      The district court in Colorado Wild Inc. v. U.S. Forest Serv., 523 F.Supp.2d

1213 (D. Colo. 2007), discussed the “biased NEPA process” theory. A private

company applied to the Forest Service for rights-of-way across Forest Service land

for access to the company’s privately-owned land. Id. at 1217. The Forest Service

determined that the proposal required the preparation of an EIS. Id. The Forest

Service selected one of the alternatives that allowed construction activity on Forest

Service roads. Id. at 1218.

      The district court issued a temporary restraining order that prevented the

Forest Service from authorizing construction on the roads or related activities. Id.

at 1219. The district court later granted a preliminary injunction to halt the

construction activity. The district court reasoned that the injury threatened did not

involve merely ground-breaking disturbance. The district court recognized also the

risk that the “bureaucratic momentum” created by the activities would bias the

agencies NEPA analysis. Id. at 1220. This concern prompted the district court to

curtail any further construction. Id.

      The Fourth Circuit also analyzed the proper scope of an injunction related to

an EIS in Nat’l Audubon Soc’y v. Dept. of Navy, 422 F.3d 174 (4th Cir. 2005). The

Fourth Circuit agreed that the Department of Navy (“Navy”) had had failed to

                                           6
       Case 4:17-cv-00031-BMM Document 232 Filed 12/07/18 Page 7 of 16



comply with NEPA in its decision to construct a landing field in North Carolina.

Id. at 180-81. The Fourth Circuit continued its review, however, to include an

analysis of the scope of the injunction ordered by the district court. The district

court had issued a sweeping injunction that prohibited the Navy “from taking any

further activity associated with the planning, development, or construction” of an

air field without first complying with its obligations under NEPA. Id. at 202.

      The Navy asserted five areas of activities that should not have been

enjoined. Navy first sought to conduct a site-specific wildlife assessment. Id. at

204. The studies would take over a year to complete and admittedly would go

beyond the requirements of NEPA to include more intensive studies of the Navy’s

preferred site. Id. The Navy next sought to undertake activities preliminary to land

acquisition. These activities would include property surveys and appraisals, title

searches, relocation surveys and hazardous material surveys. Id. The Navy next

sought to purchase land from willing sellers. These purchases would include

existing purchase agreements that had been held in abeyance and some new

agreements. Id. The fourth area of activity involved architectural and engineering

work necessary for the planning and design of the air field. Id. Finally, the Navy

requested permission to apply for permits that would be necessary before breaking

ground on the project. Id.




                                           7
       Case 4:17-cv-00031-BMM Document 232 Filed 12/07/18 Page 8 of 16



      The Fourth Circuit narrowed the injunction on appeal. The Fourth Circuit

concluded that neither the site-specific activities, nor a “bureaucratic steamroller”

would irreparably harm the plaintiffs. Id. at 205. The Fourth Circuit reasoned that

the five activities identified by Navy “do not include cutting even a single blade of

grass in preparation for construction.” Id. at 207. The activities approved in Nat’l

Audubon Soc’y sound similar to the activities in Paragraphs 16 and 17 of the

Ramsay Declaration and previously authorized by this Court. (Doc. 222.) For

example, Paragraph 16 discusses “detailed project engineering and conducting the

extensive planning and related office work.” (Doc. 216-1 at 6.) Paragraph 16 also

includes “submitting reports and other administrative actions required to maintain

compliance with valid state and local permits.” None of these activities fall within

the scope of the Court’s previous Summary Judgment Order. (Doc. 211.)

      The same reasoning applies to the activities proposed in Paragraph 17 (Doc.

216-1 at 6-7.) TransCanada seeks to “engag[e]” with external parties to pursue

shipping contracts, pursue needed permits, “interfac[e]” with landowners and

acquiring necessary land rights, “acquir[e]” pipe and materials, “inspect[] and

refurbish[]” work camp modules and pipe, “engag[e]” with communities and

various governmental entities, and “hir[e]” project staff and contractors. Id. These

non-construction activities comport with the activities authorized by the Fourth




                                          8
       Case 4:17-cv-00031-BMM Document 232 Filed 12/07/18 Page 9 of 16



Circuit in Nat’l Audubon Soc’y, 422 F.3d at 205-06, and previously approved by

this Court. (Doc. 222.)

      This same reasoning applies to efforts identified by TransCanada in

Paragraph 18 to conduct “cultural, biological, civil and other surveys.” (Doc. 216-1

at 7.) The Fourth Circuit approved efforts to undertake site specific wildlife

assessments that went beyond the requirements of NEPA to include more intensive

studies of the Navy’s preferred site. Nat’l Audubon Soc’y, 422 F.3d at 204.

TransCanada may proceed with these type of preconstruction surveys. Nothing in

the Court’s original order on Summary Judgment (Doc. 211) or this Order, limits

the ability of TransCanada to engage in “design, planning, and permit

application[.]”

      The remaining preconstruction activities proposed by TransCanada in

Paragraph 18 generally differ, however, from those authorized by the Fourth

Circuit in Nat’l Audubon Soc’y. The remaining activities contemplated by

TransCanada in Paragraph 18 of the Ramsay Declaration include activities that go

beyond “design, planning, and permit application[.]” Nat’l Audubon Soc’y, 422

F.3d at 206. The remaining activities proposed in Paragraph 18 include the

preparation of pipe storage and contractor yards. (Doc. 216-1 at 7.) TransCanada

also seeks to transport and store pipe near rights-of-way. Id. The work also would

include the preparation of sites for the construction of worker camps and the

                                          9
      Case 4:17-cv-00031-BMM Document 232 Filed 12/07/18 Page 10 of 16



mowing and patrolling rights-of-way to discourage migratory bird nesting, and

efforts to maintain security at project sites. Id. These proposed preconstruction

activities, with the exception of maintaining a security presence, go beyond simply

“integrating the NEPA process with other planning.” Nat’l Audubon Soc’y, 422

F.3d at 206; 40 C.F.R. § 1501.2.

      The preconstruction activities proposed in Paragraph 18 prove more

analogous to those enjoined in Colorado Wild. The irreparable injury threatened by

the Paragraph 18 preconstruction activities go beyond merely the ground-

disturbing injuries alleged by Plaintiffs. These preconstruction activities raise the

risk of the “bureaucratic momentum” recognized by the district court in Colorado

Wild. TransCanada’s proposed preconstruction activities could skew the

Department’s future analysis and decision-making regarding the project. Colorado

Wild, 523 F.Supp.2d at 1221. As recognized by the Fourth Circuit in Nat’l

Audubon Soc’y, CEQ regulations require that “no action concerning the proposal

shall be taken which would: (1) [h]ave an adverse environmental impact; or (2)

[l]imit the choice of reasonable alternatives” until an agency issues a record of

decision. Nat’l Audubon Soc’y, 422 F.3d at 201 (quoting 40 C.F.R. § 1506.1(a)).

No valid ROD has been issued here as the Court’s Summary Judgment Order

specifically vacated the ROD issued by the Department. (Doc. 211 at 54.)




                                          10
         Case 4:17-cv-00031-BMM Document 232 Filed 12/07/18 Page 11 of 16



         Moreover, the Fourth Circuit premised its decision to narrow the scope of

the injunction, in part, on the restriction in 40 C.F.R. § 1506.1(d). This subsection

expressly provides that Section 1506.1(a) “does not preclude development by

applicants of plans or designs or performance of other work necessary to support

an application for Federal, State or local permits or assistance” while NEPA work

is in progress. Nat’l Audubon Soc’y, 422 F.3d at 201. The activities proposed by

TransCanada in Paragraph 18, with the exceptions of the surveys and maintaining a

security presence, fall outside of “plans or designs or performance of other work”

necessary to support permit applications protected by Section 1506.1(d).

   II.      Remedies Available at Law

         “Environmental injury, by its nature, can seldom be adequately remedied by

money damages.” Amoco Prod. Co. v. Vill. Of Gambell, 480 U.S. 531, 545 (1987).

Both parties assert that this element is not at issue in this case. The Court need not

assess the adequacy of other remedies available at law under the second prong.

   III.     Balance of Hardships

         Under the third prong, the Court must assess the “balance of hardships

between the plaintiff and defendant.” Monsanto, 561 U.S. at 157. The balance of

hardships between the parties favors the Plaintiffs with regard to construction and

operation of Keystone. Plaintiffs have demonstrated irreparable injury with respect

to actual construction and operation of Keystone. Monsanto, 561 U.S. at 157.

                                          11
      Case 4:17-cv-00031-BMM Document 232 Filed 12/07/18 Page 12 of 16



      TransCanada argues that hardship would occur if the Court were to halt

Paragraph 18 activities. TransCanada cites jobs related to preconstruction

activities, the potential of missing the 2019 construction season, and financial

injury. TransCanada argues that preconstruction activities represent almost 700

American jobs. TransCanada further argues that delay in the project construction

would result in lost earnings of approximately $949 million. Finally, TransCanada

argues that delay in the construction schedule will impact contracts it has with third

parties. (Doc. 216-1.)

      Plaintiffs point to the temporary and self-inflicted nature of TransCanada’s

hardships. Plaintiffs argue further that environmental concerns outweigh

TransCanada’s alleged economic harms. The Ninth Circuit long has determined

that “when environmental injury is sufficiently likely, the balance of harms will

usually favor the issuance of an injunction to protect the environment.” Save Our

Sonaran, Inc. v. Flowers, 408 F.3d 1113, 1125 (9th Cir. 2005); Nat’l Parks &

Conservation Ass’n v. Babbitt, 241 F.3d 722, 738 (9th Cir. 2001) (economic harm

if injunction issued does not outweigh potential irreparable damage to

environment); Northern Alaska Envtl. Ctr. V. Hodel, 803 F.2d 466, 471 (9th Cir.

1986) (more than pecuniary harm must be shown to outweigh environmental

harm).




                                         12
      Case 4:17-cv-00031-BMM Document 232 Filed 12/07/18 Page 13 of 16



      Environmental concerns with respect to the NEPA process outweigh

TransCanada’s pecuniary interest. Paragraph 16-17 activities, and Paragraph 18

survey activities required to supplement the EIS process, related tasks, and security

efforts, will not be affected by the injunction. Other tasks related to Paragraph 18

activities, however, will be affected during the NEPA review process. This factor

weighs in favor of a limited modification of the scope of the injunction.

   IV.   Public Interest

      Fourth, TransCanada argues that a broad injunction would upset the public

interest. “The public interest analysis involves weighing the importance of

preserving the environment, following the rule of law, and avoiding environmental

damage to the public against the economic interests of [Defendants]” Mont. Envtl.

Info Ctr. v. U.S. Office of Surface Mining, 2017 WL 5047901, at *5 (D. Mont.

Nov. 3, 2017). TransCanada argues that the Department’s ROD and National

Interest Determination (“NID”) support the public’s interest in the pipeline. (Doc.

216 at 12.)

      TransCanada argues that the ROD/NID concluded that Keystone would

support energy security, maintain relations with Canada, provide jobs, and boost

the economy. The Court must balance economic interests of the Defendants,

however, against potential environmental damage to the public. See Mont. Envtl.

Info Ctr., 2017 WL 5047901, at *5. NEPA relies on public disclosure of

                                         13
      Case 4:17-cv-00031-BMM Document 232 Filed 12/07/18 Page 14 of 16



information about potential environmental impacts to assure that the “most

intelligent, optimally beneficial decision will ultimately be made.” Or. Nat. Desert

Ass’n v. Bureau of Land Mgmt., 625 F.3d 1092, 1099-100 (9th Cir. 2010).

      Plaintiffs have met their burden with regard to the public’s interest in

ensuring that the Department conduct a complete environmental review before

construction and operation of Keystone. Monsanto, 561 U.S. at 157. The public

possesses an interest in the Department’s compliance with NEPA’s environmental

review requirements and informed decision-making. See Colorado Wild, 523

F.Supp.2d at 1222.



                                 CONCLUSION

      The four-factor Monsanto test warrants an injunction. Plaintiffs have

demonstrated that irreparable harm will result from the construction and operation

of Keystone before full environmental review has been conducted, consistent with

the Court’s Summary Judgment Order. (Doc. 211.) Plaintiffs also have

demonstrated that irreparably injury could occur if the following Paragraph 18

activities occurred:

      (1)    Preparation of off-right-of-way pipe storage and contractor yards;

      (2)    Transportation, receipt and off-loading of pipe at off-right-of-way

      storage yards;

                                         14
      Case 4:17-cv-00031-BMM Document 232 Filed 12/07/18 Page 15 of 16



      (3)    Preparation of sites for off-right-of-way worker camps; and

      (4)    Mowing and patrolling areas of the right-of-way to discourage

      migratory bird nesting.

      Plaintiffs do not contend that the following Paragraph 18 activities should be

enjoined, and the Court determines that they shall be permitted:

      (1)    Cultural, biological, civil and other surveys; and

      (2)    Maintaining security at sites.



                                      ORDER

      IT IS ORDERED Defendants may conduct activities as defined in

Paragraphs 16-17 of the Ramsay Declaration. (Doc. 216-1 at 6-7.) Further,

Defendants may conduct cultural, biological, civil and other surveys, and may

maintain security at project sites, as set forth in Paragraph 18 of the Ramsay

Declaration. Id. at 7. All remaining preconstruction activities outlined in Paragraph

18 shall continue to be enjoined in accordance with the Court’s Summary

Judgment Order until the Department has complied with its NEPA and APA

obligations and the Department has issued a new ROD. (Doc. 211.)

      TransCanada’s Motion to Amend (Doc. 215) is GRANTED IN PART. The

injunction is narrowed in accordance with this Order. The remainder of the Court’s




                                         15
      Case 4:17-cv-00031-BMM Document 232 Filed 12/07/18 Page 16 of 16



Summary Judgment Order (Doc. 211) and Final Judgment (Doc. 212), shall remain

in full force and effect.



DATED this 7th day of December, 2018




                                     16
